DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 line 2, claim 16 line 2, the phrase “the base member”.   The limitation lacks antecedent basis.  As such, the Office interprets the language as a base member.  
In claim 4 line 1, the phrase “at least one attachment”.   The language is vague as it is unclear if this is another attachment different from the pair of attachments of claim 3.  The Office interprets the limitation as “at least one attachment of the pair of attachments.”
Claim 7 line 5, claim 12, line 5 discloses “a winchbox.”  However, is this winchbox a component of the winch assembly?  The Office interprets the limitation as such.  
Claim 7 line 6 discloses “one cover positioned ABOUT the winchbox.”  This language is indefinite as it is unclear what structure is required by the ABOUT.  The Office interprets the limitation as positioned on the winchbox.
Claim 8 line 4-5, claim 13 lines 4-5 discloses “wherein the winchbox being positioned … mount assemblies.”  However, it is unclear how the winchbox is positioned between the first and second assemblies as the first and second assemblies are connected to each other.  
Claim 15 line 1 discloses a fairlead.  Is this a component of the fairlead assembly?  The Office interprets the limitation as such.  
Claim 19 line 3 discloses a cable.  Is this another cable different from that in claim 11?  The Office interprets the cable as the same. 
Claim 19 line 3, claim 6 line 3 discloses a winch.  Is this winch a component of the winch assembly or another winch?  The Office interprets as a component of the winch assembly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson US Patent 4650163.

With respect to claim 1, Peterson discloses a heavy equipment recovery winch system, comprising: 
a recovery winch assembly (12) mountable to a drive end (end at 42) of a heavy equipment vehicle (28); and 
a hydraulic assembly (22, 38) mounted to a portion of the heavy equipment vehicle (28) and the hydraulic assembly operatively connected to the recovery winch assembly (12).


    PNG
    media_image1.png
    806
    1000
    media_image1.png
    Greyscale


Figure 1 of Peterson

2. (Original) The system of claim 1, further comprising: a fairlead assembly (66) mountable to the drive end of the heavy equipment vehicle.

3. (Original) The system of claim 2, the fairlead assembly, comprising: a pair of attachment members (Figure 1 of Peterson) connected to the base member (48); and at least one roller (Figure 1 of Peterson) positioned between the pair of attachment members.

4. (Original) The system of claim 3 wherein at least one attachment (Figure 1 of Peterson including 60) is positioned within a receiving space (aperture for 60) of a frame (42) of the heavy equipment vehicle.

5. (Original) The system of claim 3 wherein the pair of attachments members connect on opposing sides of the frame of the heavy equipment vehicle (the pair of attachments are on both sides).

6. (Original) The system of claim 3 wherein the roller (Figure 1 of Peterson) is connected to the pair of attachment members (Figure 1 of Peterson) with a pin (pin through rollers) so as to provide assistance guiding a cable (24) of a winch (24).


    PNG
    media_image2.png
    566
    861
    media_image2.png
    Greyscale

Figure 2 of Peterson

7. (Original) The system of claim 1 wherein the recovery winch assembly, comprising: 
a first mount assembly (Figure 2 of Peterson) connected to a portion of the heavy equipment vehicle; and 
a winchbox (12) having a mounting plate (62), a winch (24) positioned on the mounting plate and at least one cover (14) positioned about the winchbox.

8. (Original) The system of claim 7 wherein the recovery winch assembly further comprising: a second mount assembly (Figure 1 of Peterson) connected to the first mount assembly, wherein the winchbox is positioned between the first and second mount assemblies (as screws 60 goes through both 42 and 62).

9. (Original) The system of claim 7 wherein the mounting plate is a pair of mounting plates (at least two 62) wherein the winchbox is positioned therebetween.

10. (Original) The system of claim 1 wherein the heavy equipment vehicle is an excavator (tractor is stated to be used with a plow to move soil column 1 lines 57-58).

11. (Original) A heavy equipment recovery winch system, comprising: 
a recovery winch assembly (12) mountable to a drive end (end of 28 as shown in Figure 1) of a heavy equipment vehicle (28, 30, 34) and operatively connected to a hydraulic assembly (22, 38) operatively connected to a portion of the heavy equipment vehicle; and 
a fairlead assembly (66) mountable to the drive end of the heavy equipment vehicle, the fairlead assembly cooperating with the winch assembly to guide a cable (24) from the winch assembly.

12. (Original) The system of claim 11 wherein the recovery winch assembly, comprising: a first mount assembly (Figure 2 of Peterson) connected to a portion of the heavy equipment vehicle; and a winchbox (12) having a mounting plate (62), a winch (drum of 12) positioned on the mounting plate and at least one cover (14) positioned about the winchbox.

13. (Original) The system of claim 12 wherein the recovery winch assembly further comprising: a second mount assembly (Figure 1 of Peterson) connected to the first mount assembly, wherein the winchbox is positioned between the first and second mount assemblies.

14. (Original) The system of claim 12 wherein the mounting plate is a pair of mounting plates (at least two) wherein the winchbox is positioned therebetween.

15. (Original) The system of claim 12 wherein a fairlead (66 including screws 60 attaching to plates 62) is provided integrated to a side (via plates of 62) of the winchbox.

16. (Original) The system of claim 11, the fairlead assembly, comprising: a pair of attachment members (Figure 1 of Peterson) connected to the base member (surface 48); and at least one roller (Figure 1 of Peterson) positioned between the pair of attachment members.

17. (Original) The system of claim 16 wherein at least one attachment (one of the screws 60 for 66) is positioned within a receiving space (aperture for screws) of a frame (42) of the heavy equipment vehicle.

18. (Original) The system of claim 16 wherein the pair of attachments members (attachments are on both sides) connected on opposing sides of the frame of the heavy equipment vehicle.

19. (Original) The system of claim 16 wherein the roller is connected to the pair of attachment members with a pin (pin through rollers) so as to provide assistance guiding a cable (24) of a winch (12).

20. (Original) The system of claim 11 wherein the heavy equipment vehicle is an excavator (tractor is stated to be used with a plow to move soil column 1 lines 57-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654